Title: To Thomas Jefferson from William Short, 2 November 1824
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Nov: 2. 1824
I had this pleasure on the 3d ulto I do not write this in order to add to the burthen of correspondence with which I know you are already overloaded, but merely to ask you to send me one line by the ministry of one of the young Ladies, that I may know how  your health is, what news you have from Mr Gilmer, & whether Mde d’Epinay arrived safe. I sent her in three divisions by three different mails. The Telescope of Restina for the University has been forwarded by Mr Vaughan, who sent the bill of lading to Col B. Peyton, Richmond.Since I left you I have had the pleasure of receiving the agreeable account of the continuance of your health & spirits, from Mr Harris. There was one item on which I could not question him as to your health, but as to what I should be very glad indeed to hear one word from yourself. Although such cases are, if taken in their early stage, perfectly within the control of art in its present improved state, yet when neglected they often become very inconvenient. For your own satisfaction I would take the liberty of urging you to write to Dr Physick on the subject. He would understand you well & might perhaps be of great service if there were need, & if not, no inconvenience could arise from consulting with him.From the papers I see that la fayette must be at this moment on his way to Monticello—There he may hope to have some repose, of which indeed he must have great need. Indeed I cannot conceive how he has been able to survive the campaign of bustle, confusion & excitement through which he has gone. To him on the contrary it seems to give new life & vigor. His residence in this country is a beau rève, but I fear the reveil will be dreadful, because I fear that nothing efficient will be done. I was glad to see that the good people of Albemarle touched another key, but I do not perceive that the other parts of the State have followed it as I had expected. I am sorry also to see that Ritchie has not come out as he seemed to promise—And I fear a little thutful, that he has discovered it would not be on the popular side.The most favorable symptom that I have discovered was in what was mentioned to me by a friend a few days ago. He said he had recd letters from the South which mentioned to him that something effective would certainly be done by Congress for the Nation’s guest—that is, they would pay off his present debts in France amounting to $50,000—& would give him during his life the pay & emoluments of a Majr General in the U.S. service—& wch he said would be about $6000 a year. To mere letters from the South on this subject I should have paid little attention—but I have reason to believe that these letters are from one of their Matadors in Maryland & who is now in Congress, so that his opinion would be entitled to consideration. If indeed I were certain these letters were from him I should have great confidence in them, but I have only a conjecture as to that.Since my return to this City I have been longer & more unwell than I am accustomed to be—but this moment I consider myself in my statu quo ante—My indisposition I attribute to collecting an overstock of bile from my imprudence in travelling in the lower country during the month of August—It was my residence in the pure air of Monticello, which probably checked the progress of the bile & prevented its ect at that time. I was after that, a whole night out on the Potomac & this renewed the quantity & the effects of the bile, so that I had for some time every symptom of a bilious disease of some sort. I was induced at length to take a certain quantity of medicine, by way of precaution (which is contrary both to my principles & my practice) & this relieved me by carrying off the overstock of bile. My next visit to Monticello shall be earlier in the season & by the way of Fredericksburgh, which will avoid the danger I imprudently & unnecessarily encountered this year. Mr Harris tells me he found the road very fine from Fredericksburgh to Monticello. I on the contrary found it the worst road I have travelled—This was occasioned by the ten days incessant rain previous to my departure, & also by the weakness of the horses which were hired to me, so that they could with great difficulty draw the carriage through the clay.Many & minute enquiries have been, & continue to be made of me as to the University—Several of which I was sorry not to be able to answer, from having too much neglected to inform myself of details whilst with you. I was happy to be able to correct some errors which prevailed as to the subject of Religion—such as that all Religion was to be discouraged &c. The statement I gave seemed at the moment to be satisfactory, but whether it was really so I cannot say, for “He that’s convinced against his will &c.”—By this time you probably know whether Mr Gilmer will be able to bring his bataillon to the charge on time to open the fire on the day appointed—I should fear from the delays he met with on his arrival that he could not.Be pleased to bring me to the recollection of the Ladies of your family, & with my best wishes for the continuance of your health & happiness, believe medear sirYour friend & servantW. Short